DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 6/22/20.
	Examiner notes Applicant’s priority date of 8/6/18, which stems from Provisional Application 62715018.
	Claims 1-23 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 13, in part, describe a method comprising: analyzing a visitor’s movement throughout a venue, recording the visitor’s interaction with a display, providing a recommendation to the visitor based on their level of interaction/interest in the display, matching the visitor with another visitor, and presenting the visitor with content to convey to other visitors.  As such, the invention is directed the abstract idea of targeting content to users based collected information about them, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional technical elements including a “mobile computing device” for executing the method via installed software, and a “recommendation engine” for providing content recommendations to visitors. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. The recommendation engine could further be interpreted to be a feature of software.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and generally link the use of the judicial exception to a particular technological environment (e.g. a mobile device). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-12 and 14-23 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the content of the visitor communications, the content of the information presented to users, the nature of the ad campaign, user interactions, and subscriptions.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-23 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11-13, 19-20, and 22-23 are rejected under 35 USC 103 as being unpatentable over Soni (20170228804) in view of Richardson (20170364951).
Claims 1 and 13:  Soni discloses a system and method comprising:
Analyzing a path of the visitor taken through a venue using a set of tracking systems (Paragraph 79); recording an interaction of the visitor with a specific venue exhibit associated with an ongoing campaign (Paragraphs 42 and 78-79); in response to detecting that the visitor interaction with a particular exhibit, providing a visitor vector to a recommendation engine, wherein the visitor vector includes data indicating that the visitor has shown interest in the ongoing campaign (Paragraph 122); using results output by the recommendation engine, matching the visitor to another visitor interested in participating in a similar campaign (Figs. 2-3 and 8; Paragraph 122); and presenting a relevant call-to-action related to the ongoing campaign to the visitor to communicate with the other visitor via the program (Fig. 5; Paragraphs 71, 78, and 126-127).
Soni fails to explicitly disclose a method in which visitor data is provided to a recommendation engine when their interaction with an exhibit exceeds a threshold.
Richardson, however, discloses a method in which targeted content is generated for a user in response to their interaction with an item or exhibit exceeding a particular threshold.  (Paragraph 109).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Richardson with those of Soni.  One would have been motivated to do this in order to ensure that the user has a strong interest in a particular item or exhibit, thereby enhancing the effectiveness of the targeted content that is sent in response.
Furthermore, any language regarding the notion that the invention takes place in a “non-profit venue” (versus any other conceivable venue) does not affect the functionality of the invention, and merely constitutes an intended use/setting for the invention.  As such, these features are afforded little to no patentable weight.
Claim 4:  Soni discloses a method wherein the other visitor is selected by the visitor from a list of potential campaign participants and by the program from a list of potential campaign participants.  (Fig. 6; Paragraph 28). 
Claim 6-7 and 22:  Soni discloses a method wherein the recorded interaction of the visitor with the venue exhibit associated with the ongoing campaign is analyzed based on video taken of a face of the visitor, and wherein the recorded interaction of the visitor with the venue exhibit is analyzed by the mobile computing device or by a platform in communication therewith using visual affect detection. (Paragraphs 53 and 69).
Claims 8 and 23:  Soni discloses a method wherein the call-to-action is selected from a group consisting of a request for a donation, a request for subscription, a request to share on social media, a request to provide metadata about the visitor for display on an endorsement, a request to share the ongoing campaign with others, a request to be contacted further, a request to donate on behalf of another, a request to sponsor another campaign participant, a request for sponsorship by another visitor to participate in a campaign.  (Paragraph 98-99 and 104; Fig. 5).
Claim 11:  The Scalisi/Richardson combination discloses those limitations cited above.  Richardson further discloses a method wherein the steps further include a step of automatically subscribing the visitor to an ongoing email or push-messaging update about a status of the ongoing campaign. (Paragraph 167).
The rationale for combining Richardson with Soni is articulated above and reincorporated herein.
Claim 12:  The Scalisi/Richardson combination discloses those limitations cited above.  Richardson further discloses a method wherein the ongoing email or push-messaging update provides a specific update on a sponsored visitor, wherein a visitor subscribed to the update is a sponsor of the sponsored visitor, and wherein the update includes a status of completion of specific actions by the sponsored visitor.  (Paragraph 167).
The rationale for combining Richardson with Soni is articulated above and reincorporated herein.
Claim 19:  Soni discloses a method wherein the performed steps further include communicating with the visitor via a website or mobile application, wherein the visitor is outside of the venue after the visitor has exited the venue after the visitor has visited the venue; and the website or mobile application presents the relevant call-to-action to the visitor, wherein the website or mobile application allocates a portion of the funds contributed by the visitor to the campaign in response to instructions from the visitor entered via the web site or mobile application. (Paragraphs 79 and 92).
Claim 20:  Soni discloses a method wherein the performed steps further include communicating with the visitor via a website or mobile application, wherein the visitor is outside of the venue before the visitor has entered the non-profit venue before the visitor has visited the venue; and the website or mobile application presents the relevant call-to-action to the visitor, wherein the website or mobile application allocates a portion of the funds contributed by the visitor to the campaign in response to instructions from the visitor entered via the website or mobile application. (Paragraphs 79, 92, and 98-99).
Claims 2-3, 5, 9-10, and 21 are rejected under 35 USC 103 as being unpatentable over Soni/Richardson in view of Scalisi (20110295749).
Claim 2:  As noted above, the Soni/Richardson discloses a method in which a visitor is sent content to share with other visitors in the venue with them, but fails to explicitly describe a method wherein communication between the visitor and the other visitor facilitates a sponsorship relationship between the visitor and the other visitor.
Scalisi, however, discloses a method in which communication between members facilitates a sponsorship relationship between them.  (Fig. 9; Paragraphs 189-194).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Scalisi with those of Soni/Richardson.  One would have been motivated to do this in order to maximize charitable contributions to a particular organization or cause.
Furthermore, this claim merely constitutes non-functional descriptive material, which is afforded little to no patentable weight.
Claim 3:  As noted above, the Soni/Richardson discloses a method in which a visitor is sent content to share with other visitors in the venue with them, but fails to explicitly describe a method wherein the visitor is presented with a list of potential other visitors along with additional information about the other visitors and goals of the other visitors for the campaign.
Scalisi, however, discloses a method wherein the visitor is presented with a list of potential other visitors along with additional information about the other visitors and goals of the other visitors for the campaign. (Fig. 9; Paragraphs 189-194). 
The rationale for combining Scalisi with Soni/Richardson is articulated above and reincorporated herein.
Claims 5 and 21:  The Soni/Richardson combination discloses those limitations cited above, but fails to explicitly describe a method wherein the ongoing campaign is selected from the group consisting of a translation project, a clean water project, an education project, a building project, a missionary project, a disaster relief project, a restoration project, an acquisition project and combinations thereof.
Scalisi, however, discloses a method wherein the ongoing campaign is selected from the group consisting of a translation project, a clean water project, an education project, a building project, a missionary project, a disaster relief project, a restoration project, an acquisition project and combinations thereof. (Paragraph 193).
The rationale for combining Scalisi with Soni/Richardson is articulated above and reincorporated herein.
Furthermore, this claim merely constitutes non-functional descriptive material, which is afforded little to no patentable weight.
Claim 9:  The Soni/Richardson combination discloses those limitations cited above, but fails to explicitly describe a method wherein the program automatically queries a sponsored visitor to request an update on participation by the sponsored visitor in the campaign.
Scalisi, however, discloses a method wherein the program automatically queries a sponsored visitor to request an update on participation by the sponsored visitor in the campaign in real time. (Claims 107 and 110).
The rationale for combining Scalisi with Soni/Richardson is articulated above and reincorporated herein.
Claim 10:  The Soni/Richardson combination discloses those limitations cited above, but fails to explicitly describe a method wherein the campaign has specific actions and the program queries a sponsored visitor whether the sponsored visitor has completed the specific actions.
Scalisi, however, discloses a method wherein the campaign has specific actions and the program queries a sponsored visitor whether the sponsored visitor has completed the specific actions.  (Paragraph 169).
The rationale for combining Scalisi with Soni/Richardson is articulated above and reincorporated herein.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Soni/Richardson in view of Official Notice.
The Soni/Richardson combination discloses those limitations cited above, but fails to explicitly describe a method wherein the funds contributed by the visitor include a contribution in exchange for admission to the non-profit venue, and wherein, in response to the contribution in exchange for admission, the visitor is given authority to direct a virtual credit to the ongoing campaign in further response to the relevant call-to-action.
Official Notice taken that it is well-known in the art to accept contributions in exchange for entry into a venue and receive a credit in response to it.  For example, during canned food drives, patrons can get free admission to a venue by donating cans 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, this claim merely constitutes non-functional descriptive material, which is afforded little to no patentable weight.
Claims 15-18 are rejected under 35 USC 103 as being unpatentable over Soni/Richardson in view of Sanjay (20200126125).
Claim 15:  The Soni/Richardson combination discloses those limitations cited above, but fails to explicitly describe a method wherein the steps further include communicating with a retail point-of-sale system, wherein the retail point-of-sale system presents the relevant call-to-action to the visitor, and wherein the point-of-sale system allocates a portion of funds received from the visitor by the point-of-sale system to the ongoing campaign in response to instructions from the visitor.
Sanjay, however, discloses a method wherein the steps further include communicating with a retail point-of-sale system, wherein the retail point-of-sale system presents the relevant call-to-action to the visitor, and wherein the point-of-sale system allocates a portion of funds received from the visitor by the point-of-sale system to the ongoing campaign in response to instructions from the visitor.  (Paragraph 90).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Sanjay with those of Soni/Richardson.  One would have been motivated to do this in order to encourage charitable contributions in a retail setting.
Claim 16:  The Soni/Richardson combination discloses those limitations cited above, but fails to explicitly describe a method wherein the instructions include communicating a selection via the point-of-sale system.
Sanjay, however, discloses a method wherein the instructions include communicating a selection via the point-of-sale system. (Paragraph 90).
The rationale for combining Sanjay with Soni/Richardson is articulated above and reincorporated herein.
Claim 17:  The Soni/Richardson combination discloses those limitations cited above, but fails to explicitly describe a method wherein the instructions include communicating a selection via the mobile computing device.
Sanjay, however, discloses a method wherein the instructions include communicating a selection via the mobile computing device.  (Paragraph 90).
The rationale for combining Sanjay with Soni/Richardson is articulated above and reincorporated herein.
Furthermore, this claim merely constitutes non-functional descriptive material, which is afforded little to no patentable weight.
Claim 18:  The Soni/Richardson combination discloses those limitations cited above.  Soni further discloses a method wherein the mobile computing device includes a digital guide. (Paragraph 87).
Furthermore, this claim merely constitutes non-functional descriptive material, which is afforded little to no patentable weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681